DLD-172                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1493
                                       ___________

                        IN RE: CHRISTIAN DIOR WOMACK,
                                                      Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2-13-cr-00206-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   April 5, 2018
             Before: JORDAN, SHWARTZ, and KRAUSE, Circuit Judges

                              (Opinion filed: April 11, 2018)
                                      ___________

                                        OPINION*
                                       ___________


PER CURIAM

       Christian Dior Womack, a.k.a. Gucci Prada, pleaded guilty to charges of sex

trafficking of a minor and sex trafficking by force. We affirmed his judgment of

sentence. United States v. Womack, 646 F. App’x 258, 259 (3d Cir. 2016). Also, we

have denied several mandamus petitions that he has filed, see, e.g., In re Womack, 639 F.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
App’x 70 (3d Cir. 2016) (per curiam), and the District Court has denied several motions

and petitions filed in the criminal case, see, e.g., District Court Order of July 13, 2017

(denying eight pro se filings).

       On July 17, 2017, Womack filed a pro se motion pursuant to 28 U.S.C. § 2255.

The next month, the District Court ordered the Clerk to send Womack the proper forms

for his motion and directed Womack to return them within 30 days. The District Court

received Womack’s § 2255 motion on the proper forms (and an attached lengthy

memorandum) on September 11, 2017. In October, Womack submitted a supplement to

his § 2255 motion. In January, Womack filed a motion to compel the Government to

respond to his § 2255 motion.

       Womack now presents a petition for a writ of mandamus, complaining of the

District Court’s delay in ruling on his § 2255 motion and requesting that we order the

District Court to rule. We will deny the petition because mandamus relief is not

warranted.

       Mandamus is an extraordinary remedy. See Kerr v. U.S. Dist. Court, 426 U.S.
394, 402 (1976). A petitioner must ordinarily have no other adequate means to obtain the

desired relief, and he must show a clear and indisputable right to issuance of the writ. In

re Sch. Asbestos Litig., 977 F.2d 764, 772 (3d Cir. 1992). An appellate court may issue a

writ of mandamus when an undue delay in adjudication is “tantamount to a failure to

exercise jurisdiction.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), superseded in

part on other grounds by 3d Cir. L.A.R. 24.1(c) (1997). However, as a general rule,



                                              2
“matters of docket control” are within the discretion of the District Court. In re Fine

Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

       Under the Rules Governing Section 2255 Proceedings, a district judge who

receives a § 2255 motion “must promptly examine it,” and either dismiss it or order the

United States attorney to file a response. See U.S.C. § 2255 Proc. R. 4. Womack filed

his § 2255 motion on the proper forms approximately six months before he filed his

mandamus petition. (He filed his petition about five months after he filed his

supplement.) The delay does concern us; however, at this point, we do not believe that

the delay is tantamount to a failure to exercise jurisdiction. Compare Madden, 102 F.3d

at 79 (stating that a five-month delay from the date the habeas petition was filed, and a

three-month delay from the most recent motion filed, was a matter “of concern,” though

not yet a denial of due process), with Johnson v. Rogers, 917 F.2d 1283, 1285 (10th Cir.

1990) (holding that after a delay of fourteen months due only to docket congestion,

“petitioner has established a clear and indisputable right to have his petition expeditiously

heard and decided, and [] has no alternative remedy”). As it appears that post-judgment

motions that were pending in this matter have been resolved, we expect that the District

Court will consider Womack’s pending § 2255 motion without undue delay.

Accordingly, we will deny Womack’s mandamus, but without prejudice to Womack’s

filing a new petition for a writ of mandamus should the District Court fail to act

expeditiously in this matter.




                                             3